January 27 2015


                                        DA 14-0419
                                                                                       Case Number: DA 14-0419

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       2015 MT 22N



IN THE MATTER OF:

J.J.L.B.,

            A Youth in Need of Care.



APPEAL FROM:         District Court of the Eleventh Judicial District,
                     In and For the County of Flathead, Cause No. DN-12-052(B)
                     Honorable Heidi Ulbricht, Presiding Judge


COUNSEL OF RECORD:

              For Appellant:

                     Elizabeth Thomas, Attorney at Law, Missoula, Montana

              For Appellee:

                     Timothy C. Fox, Montana Attorney General, Katie F. Schulz, Assistant
                     Attorney General, Helena, Montana

                     Edward Corrigan, Flathead County Attorney, Anne Lawrence, Deputy
                     County Attorney, Kalispell, Montana



                                                 Submitted on Briefs: December 24, 2014
                                                            Decided: January 27, 2015


Filed:

                     __________________________________________
                                       Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2006, the following decision shall not be cited as

precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     J.J.L.B.’s mother appeals from the District Court’s order filed October 17, 2012,

denying her motion to dismiss dependency and neglect proceedings. We affirm.

¶3     This case began in March 2012 when the State investigated reports of neglect and

domestic violence regarding J.J.L.B.’s parents. His mother took him to California, but

returned to Montana in July 2012.         His mother had no stable place to live, no

transportation, and only sporadic employment. J.J.L.B. was placed into protective care

and the State filed a petition for protective services and for temporary legal custody.

J.J.L.B.’s mother moved to dismiss the petition on the ground that the Montana court

lacked jurisdiction because she was a resident of California. The District Court denied

the motion and the matter proceeded. On June 6, 2014, the District Court entered an

order terminating the parental rights of both parents.

¶4     The mother argues on appeal that pursuant to the Uniform Child Custody

Jurisdiction and Enforcement Act, as codified in § 40-7-101, et seq, MCA, California was




                                             2
the more appropriate forum to make the custody and disposition determinations for

J.J.L.B.

¶5     It is clear that Montana courts had jurisdiction over this case. Section 41-3-103,

MCA, provides that a district court has jurisdiction in abuse and neglect proceedings over

“a youth who is within the state of Montana for any purpose” and over “a person who is

alleged to have abused or neglected a youth who is in the state of Montana for any

purpose.” This clearly covers both J.J.L.B. and his parents.

¶6     While the mother contends that the District Court should have deferred

jurisdiction to the state of California, there were no proceedings in place in California to

provide the protection that J.J.L.B. clearly needed. Therefore, even if the Uniform Child

Custody Jurisdiction and Enforcement Act applied, Montana “is not obligated to seek out

a sister state’s court” to initiate a proceeding in that state. Matter of A.R.B., 2013 MT
310, ¶ 19, 372 Mont. 274, 312 P.3d 425. The record demonstrates that J.J.L.B. was in a

perilous situation and that his mother was unable to care for his needs and his safety. The

District Court acted properly and fully within its jurisdiction.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for noncitable memorandum opinions. The

issues in this case are legal and are controlled by settled Montana law which the District

Court properly applied.

¶8     Affirmed.


                                                  /S/ MIKE McGRATH


                                              3
We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ MICHAEL E WHEAT
/S/ BETH BAKER
/S/ JIM RICE




                          4